irs department of the treasury internal_revenue_service p o box cincinnati oh release number release date uil code date - employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final y6u must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_5 o1 a other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service p o box irs cincinnati oh legend c attorney d date e number n restaurant p state q number y number z number dear date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were incorporated in the state of p your articles of incorporation state you were organized to create a private club to perform social fraternal and hospitality activities within the meaning of the p alcoholic beverage code your activities consist of subletting a restaurant n in which beer and wine are sold food is also served at this restaurant you are governed by three board members namely a president-treasurer vice president and a secretary you operate under a management_contract with n letter rev catalog number 47628k your president-treasurer signed and agreed to the terms of the management_contract on behalf of both you and n your president-treasurer is also the owner of n your secretary endorsed the management_contract on behalf of n as a member-manager this contract states you will pay n e of gross_receipts from the service of alcohol each month your bylaws concerning membership criteria provide in part the corporation will have one class of members the qualifications and rights of such class are as follows all members and their guests shall be at least twenty-one years of age members shall pay no annual dues members shall each contribute to an initial fund in the amount of z dollars to purchase alcohol members shall vote only to elect or remove directors or as requested by the board_of directors membership is a privilege and not a right each membership is for one year members shall be permitted the use of the facilities of the club during the operating hours only consistent with the requirements of all applicable laws each member shall participate pro_rata in the purchase of alcohol for the club membership the club shall operate under the pool system and establish an alcoholic beverage replacement account the initial replacement percentage shall be q percent of service charges for alcoholic beverages the board_of directors shall manage all corporate and business affairs of the corporation your organizational meeting minutes state that the corporation shall proceed with due diligence to apply for and obtain a private club permit for service of alcohol in accordance with p alcoholic beverage code the president is authorized to act on behalf of the corporation to submit and obtain said license when p alcoholic beverage commission grants the desired permits the corporation will enter into a contract with the appropriate person or entity to provide overall management services for the private club c presented and reviewed the proposed management_contract upon motion duly made seconded and unanimously adopted it was resolved that the board_of directors shall be fully empowered to negotiate and enter into a contract for management services for the private club so long as the operation of the club is in conformity with the p alcoholic beverage code rules and regulations your rules and regulations document provides in part that persons may become regular members by providing the required information and the payment of your annual membership which is currently set at zero you explained you were created as a nonprofit because you were informed that the state of p requires it in order for beer and wine to be served at the restaurant n you further clarified that your only purpose was to allow you to sell beer and wine in your county you explained that the restaurant lost tlemendous money and as of d you will no longer be operating you also explained that all beer and wine sold on your behalf was handled by n anyone coming into the restaurant n could obtain free membership to buy beer and wine both members and nonmembers could order letter rev catalog number 47628k food at the restaurant n funds from the food sales went to n funds from alcoholic beverage sales went to you with a percentage of gross_receipts allocated to n law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_a_-1 of the income_tax regulations provides that the term private shareholders or individuals refers to persons having a personal and private interest in the activities of the organization sec_1_501_c_7_-1 of the regulations states that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 revrul_55_716 c b holds that an organization formed for the purpose of furnishing television antenna service to its members is not entitled to exemption from federal_income_tax under sec_501 of the code the term club as used within sec_501 contemplates the commingling of members one with the other in fellowship personal contacts and fellowship must play a material part in the life of an organization for it to come within the meaning of the term club revrul_58_588 1958_2_cb_265 holds that a social_club that sells an unlimited number of memberships to so-called members who have no voice in the management of the club and whose only rights are to use the club’s facilities upon payment of specified fees is not a tax-exempt social_club within the meaning of sec_501 of the internal_revenue_code income from the members was in reality income from the general_public revrul_58_589 1958_2_cb_266 discusses the various criteria for recognition of exemption under sec_501 of the code in order to establish that a club is organized and operated for pleasure recreation and other nonprofitable purposes there must be an established membership of individuals personal contacts and fellowship a commingling of the members must play a material part in the life of the organization revrul_66_225 1966_2_cb_227 holds that a nonprofit organization which provides entertainment to its members does not qualify for exemption under sec_501 of the code where it is controlled by a taxable corporation and operated as an integral part of such corporation’s business revrul_69_635 1969_2_cb_126 holds that an automobile club whose principal activity is rendering automobile services to its members but has no significant social activities does not qualify for exemption under sec_501 of the code the basis for this conclusion is the fact the club had no significant commingling of its members in chattanooga automobile club v commissioner warren automobile club inc v commissioner 182_f2d_551 6th cir the united_states court_of_appeals 6th circuit held that to be exempt under the act of congress a club must have been organized and operated exclusively for pleasure recreation and other non- profitable purposes the court further specified that the words other non-profitable purposes must be letter rev catalog number 47628k construed as coming within the same classification as pleasure and recreation in addition there must be at least some sort of commingling of members to constitute a club the court held that the two automobile clubs petitioning the court were not exempt under sec_101 of the internal_revenue_code_of_1939 as a social_club because the members of these clubs did not commingle in 181_f2d_402 3rd cir the united_states court of appeal sec_3rd circuit defined the word club to include some type of mingling of people together as well as a common object in this case the court held that the keystone automobile club was not exempt under sec_101 of the code for a number of reasons one of which was because they saw no evidence of the commingling of members in 345_f2d_52 sth cir the court declared for a social_club to qualify for exemption under sec_501 its outside profits must be strictly incidental to club activities not a result of an outside business and either negligible or nonrecurring application of law not operated for pleasure recreation or other non-profit purpose you explained that you formed as a nonprofit because the state of p required it in order to serve beer and wine at n’s restaurant an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated substantially for pleasure recreation or other nonprofitable purpose your articles of incorporation state you are a private club that performs social fraternal and hospitality activities your facts indicate n operates a restaurant your primary activity consists of offering memberships where anyone paying your annual membership dues can purchase alcohol to be served with their food ordered at n restaurant currently your annual membership is free you are operated by the same people who own and operate n restaurant your sale of beer and wine demonstrates you are not operated for the purposes declared under sec_501 rather you were formed primarily to permit n to serve alcoholic beverages transacting business with the general_public lack of membership requirements sec_1_501_c_7_-1 provides that a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other non-profitable purposes and is not exempt because your primary purpose is to sell alcohol to the general_public through your issuance of unlimited memberships you are not organized exclusively for pleasure recreation and other non-profitable purposes as required by sec_1_501_c_7_-1 similar to the organization described in revrul_58_588 you provide an unlimited amount of memberships demonstrated by the fact that anyone can become a member by eating at n restaurant and obtaining a membership to buy wine and beer from you therefore income from your members is income from the general_public you are also like the organization in revrul_66_225 you are controlled by a taxable corporation n and are operated as an integral part of n’s business you sell the alcoholic beverages to individuals eating at n letter rev catalog number 47628k also according to revrul_58_589 because n’s facilities are made available to the general_public and you provide a means for n to serve alcoholic beverages you are engaged in a business and are not exempt under sec_501 of the code private interests you and n are managed by the same individuals therefore your management_contract that allows e of gross_sales to inure to n was not negotiated at arms-length accordingly you are operated for the personal interests of n and your board who benefit from the operation of n sec_501 of the code provides that no part of the net_earnings shall inure to the benefit of any private shareholder sec_1_501_a_-1 of the income_tax regulations provides that the term private shareholders or individuals refers to persons having a personal and private interest in the activities of the organization because you operate for the financial benefit of your board you do not qualify for exemption under sec_501 of the code per 345_f2d_52 sth cir for a social_club to qualify for exemption under sec_501 its outside profits must be strictly incidental to club activities not a result of an outside business and either negligible or nonrecurring you have no club activities other than the sale of alcohol this activity is not incidental and is not negligible this is a daily recurring activity that takes place in n the sale of alcohol helps to increase business for n which is owned by your board members lack of social activities or commingling among your members to be operated for the purposes described in sec_501 of the code an organization must have an established membership of individuals who meet to make personal contacts and promote fellowship the commingling of the members must play a material part in the life of a tax exempt social_club like the organization in revrul_55_716 you are simply furnishing a service to members by selling alcohol in addition per revrul_58_589 commingling of the members must play a material part in the life of the organization you have not substantiated you have commingling among your members members simply come to n to eat and drink chattanooga automobile club v commissioner warren automobile club inc v commissioner and keystone automobile club v commissioner both show that organizations failing to meet the commingling requirement will be denied exemption you have not demonstrated that members have any interaction other than being at the same location for the serving of food or beverage there is no common interest among your members and your social activities are only incidental because you have demonstrated very little if any personal contact among members and there i is no expectation of personal contact among members commingling providing services with insignificant or no commingling by operating in such a way you do not qualify for exemption under sec_501 of the code your position you explained that you were formed to allow the sale of food and alcohol in n’s restaurant however the restaurant n had lost money in this venture and was only open for six months the funds received from alcohol sales were below dollar_figurey you proposed that upon approval of exemption you will terminate and file final returns for both you and the restaurant letter rev catalog number 47628k our response to your position you proposed to discontinue your activities because the business venture of n was not profitable your position further demonstrates you were formed for the purpose of promoting the sale of food at the restaurant n your primary purpose for existence was not for pleasure recreation and other nonprofitable purposes therefore you do not qualify for exemption from federal_income_tax under sec_501 of the code conclusion based on the information provided we conclude that you are not operated for pleasure recreation or other nonprofitable purposes described in sec_501 of the internal_revenue_code any such activities that in are merely incidental to the furtherance of performing social fraternal and hospitality activities you engage within the meaning of the p alcoholic beverage code further n operates the restaurant for the general_public and for the private benefit of your members you do not meet the membership and commingling requirements for organizations qualifying for exemption from federal_income_tax under sec_501 of the code and your net_earnings inure to insiders accordingly you do not qualify for recognition of exemption under sec_501 of the internal_revenue_code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you mist send a statement to us within days of the date of this letter the statement must include e ee e your name address employer_identification_number ein and a daytime phone number a copy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents - the law or authority if any you are relying on - the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely director exempt_organizations letter rev catalog number 47628k
